In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00114-CR
         ______________________________



        EX PARTE: JOANNA GASPERSON




    On Appeal from the 276th Judicial District Court
                Marion County, Texas
                Trial Court No. F1573




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Joanna Gasperson appeals pretrial orders denying her motion to set aside indictment for

failure to afford constitutional right to speedy trial and pretrial application for writ of habeas corpus

seeking relief from double jeopardy.

        We addressed these issues in detail in our opinion of this date on Gasperson's appeal in

companion cause number 06-08-00113-CR. For the reasons stated therein, we dismiss Gasperson's

speedy trial interlocutory appeal filed before trial, conviction, and appeal for want of jurisdiction.

Because we conclude that civil restitution does not constitute a criminal punishment to which

jeopardy can attach, we affirm the trial court's ruling finding no violation of double jeopardy.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:         November 10, 2008
Date Decided:           November 26, 2008

Do Not Publish




                                                   2